MEMORANDUM OF DECISION.
Charles E. Polk appeals from a summary judgment granted in favor of the Town of Thomaston in an action brought by him for injuries sustained in a 1979 fall on a town sidewalk. Failing to comply with M.R.Civ.P. 73(a), plaintiff Polk did not file a notice of appeal to the Law Court with the Superior Court, Knox County, within thirty days of entry of judgment. His subsequent motion in Superior Court for an enlargement of time for the taking of an appeal was not filed until after the expiration of the sixty-day period prescribed by Rule 73(a) for the filing of such motions. A motion for an enlargement must be filed within that sixty-day period. Rice v. Amerling, Me., 433 A.2d 388 (1981). After that time, the Superior Court was without power to entertain a motion for enlargement of the time for filing an appeal. Accordingly, the Law Court does not have jurisdiction to consider this appeal. Id. at 392.
The entry is:
Appeal dismissed.
All concurring.